Title: To Thomas Jefferson from Thomas Truxtun, 20 August 1804
From: Truxtun, Thomas
To: Jefferson, Thomas


               
                  Sir,
                  Perth Amboy 20th August 1804.
               
               Amidst the pain I have experienced since the present administration of the Government of the United States by an unprecedented course being pursued towards me—I cannot but beleive that some insidious foes or little minded Myrmidons have excited in your breast an encreased enmity towards me, which seemed at first to have taken root from my labours and toils in faithfully executing my duty agreeable to the orders of the past administration in the very baby hood of our Navy, without the aid of one solitary officer of any sort of experience in marine Naval affairs, or that ever saw a gun fired previously in Anger—: I am certainly Justified in this beleif from the very circumstance of opposition made, and not in the most tender manner, to reward Me for my exertions in embracing every Oppertunity and putting to hazard and risk, Character—life and all that is dear to man under the most unfavourable circumstances—in order to establish thus early a fair national reputation on the ocean—Such a reputation as those powers denied us, who previously were, and have again resumed their insults at our very doors.
               When you came to the exalted Station which You now fill in the Government of my beloved country—I took the earliest Oppertunity, all You may have heard to the contrary notwithstanding, in determining to act on similar principles and of being as faithful to you as I had been to Washington and Adams and this I now declare in the face of open day and before the world, for the very same instructions I had given in publick orders (Agreeable to the printed copy enclosed) in the moment of our Navy floating below the Yards where the vessels were built—I issued on the first occasion that presented itself in prepareing for an expedition to be conducted under my orders and your Authority—at the same time I transmitted to Mr Secy Smith a Similar Copy to the enclosed—that no enemy who might be excited by envy Jealousy or any other cause or whoes impurity of heart might attempt to falsify me, (as I understood I was discribed as a violent federalist) should have any effect or influence the Government in their confidence of me—Yet I soon discovered a conduct very mysterious—which manifested itself previously and made it appear that I was doomed to exile from the Navy.
               The sacrifices I made to go into the Navy in the Year 1794 at its commencement cannot be necessary to enumerate, they are well known every where in this country as well as in the principal cities of Europe & Asia, where I am known and even in Africa at the cape of Good Hope—at all of which places my credit was without limitation—but of what avail can it be for me to add—surely of none when I see others exalted on the most trifling occasions as if to compensate them for the most cruel injuries done to me. It is lately, indeed since my vindication (or introduction rather to my vindication and review of our Naval affairs) was printed, been said—that the Secy of the Navy himself is my friend and has ever been my friend—that he has so declared himself to many Gentlemen and that he was but one of the Cabinet—Now if this Gentlemans declarations are founded in sincerity, as it is to be hoped they are—who is it, that is my enemy. The question is natural and the answer would be gratifying to me.
               If Mr Smith is not my enemy but my friend I must suppose he has laid before you my original letter to General Smith under date of the 25th December last which the General put in his possession—paragraphs of which he has read to Gentlemen not of the administration—as also my letters to him as Secy of the Navy under date of the 30th April 2d and 22d of may past—all of which I requested him to lay before you, but the two latter I have not been honored with any reply to and the former he was pleased to consider as a private letter (tho’ officially addressed) and of course waved the wished for information I desired. It cannot then be indiscreet in me under these circumstances and considering the importunities of many of our fellow Citizens as well in Virginia as elsewhere in the United States, and considering the wrongs I have felt, to exhibit the enclosed letter to the publick after giving a reasonable time to the Government to show me why I should not exhibit it, if such be its Opinion. From this delicacy under my feelings & Sufferings I trust you will appreciate my intentions, and beleive my declarations, that however plain my language, it is dictated by a pure heart and that nothing like disrespect is intended to You individually or to the Government, for that I am above offering under any circumstances whatever—tho’ a cry of hard usuage is in every direction heard and with it is combined other matters of publick concern that I cannot mention here.
               I have the honor to be Sir very Respectfully Your Most Obedient and very humble Servant.
               
                  
                     Thomas Truxtun
                  
               
               
                  P.S. I enclose two copies of the printed letter because I did not choose to send one even to Mr Smith untill I took the chance of hearing from Yourself. Nor in any event shall I forward one to that Gentleman.
               
               
                  TT
               
            